AMENDED MULTIPLE CLASS PLAN on behalf of Franklin california Tax-free income fund This Amended Multiple Class Plan (the “Plan”) has been adopted by a majority of the Board of Trustees (the “Board”) of Franklin California Tax-Free Income Fund (the “Fund”), including a majority of the Board members who are not “interested persons” (as defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Fund. The Board has determined that the Plan, including the expense allocation methods among the classes, is in the best interests of each class of the Fund and the Fund as a whole. The Plan sets forth the provisions relating to the establishment of multiple classes of shares of the Fund. 1.
